Citation Nr: 0027129	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-29 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to September 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
Upon procedural review pertinent to this appeal, the Board 
notes that the veteran also filed a timely appeal as to the 
RO's denial of service connection for osteoarthritis of the 
hips and back.  Subsequent to this appeal, in an August 1999 
rating decision, the RO granted service connection for 
traumatic arthritis of the lumbar spine and right and left 
hips.  As such, the issue of entitlement to service 
connection for osteoarthritis of the hips and back is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Service connection for a nervous stomach was denied in a 
September 1945 rating decision, and the veteran was notified 
of this determination that same month.  The veteran did not 
file a timely appeal as to this determination.  As such, the 
September 1945 rating decision became final in accordance 
with then-applicable law.

Service connection for a stomach disorder was again denied in 
a February 1948 rating decision, and the veteran was notified 
of this determination that same month.  The veteran did not 
file a timely appeal as to this determination.  As such, the 
February 1948 rating decision became final in accordance with 
then-applicable law.

In January 1996, the RO received the veteran's request to 
reopen his claim of service connection for a stomach 
disorder, which it denied in a July 1996 rating decision, as 
no new and material evidence had been submitted.  The veteran 
then filed this appeal.

Service connection for a fragmentation scar of the left hip 
was granted in a September 1945 rating decision, and a 
noncompensable evaluation was assigned.  This noncompensable 
evaluation has repeatedly been confirmed and continued by the 
RO pursuant to the veteran's requests for increased 
evaluations.  The RO again denied the veteran's request for 
an increased evaluation in a July 1996 rating decision.  The 
veteran then filed an appeal as to this determination.  A 
noncompensable evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Additionally, as to evaluation of the veteran's residuals of 
a shell fragment wound, left hip, the Board notes that the 
veteran has reported pain due to arthritis, which he 
attributed to his shell fragment wound.  As noted above, the 
RO subsequently granted service connection for traumatic 
arthritis of the lumbar spine and right and left hips and 
assigned 10 percent evaluations for each.  Effectively, then, 
the RO has considered the veteran's reports of pain due to 
arthritis in evaluation of his residuals of a shell fragment 
wound, left hip.  Further, as noted above, the veteran did 
not express his disagreement as to the evaluations assigned 
for his traumatic arthritis of the lumbar spine and right and 
left hips.  As such, they are not in appellate status. See 
Grantham v. Brown, supra; see also Barrera v. Gober, supra.


FINDINGS OF FACT

1.  Entitlement to service connection for a stomach disorder 
was last denied in a February 1948 rating decision; the 
veteran was properly notified of this determination, and no 
appeal was perfected therefrom.

2.  Evidence received since the February 1948 rating decision 
consists primarily of VA treatment records, private medical 
records, and VA examinations (conducted in March 1996 and 
July 1999).  In effect, the state of the record remains 
unchanged.

3.  With respect to the veteran's claim for an increased 
evaluation, all evidence necessary for an equitable 
disposition of this aspect of the veteran's appeal has been 
obtained by the RO.

4.  The veteran's residuals of a shell fragment wound, left 
hip, are manifested by a scar, which is nontender and causes 
no problems for the veteran.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1948 determination 
that denied service connection for a stomach disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The February 1948 determination is final, and the 
veteran's claim of service connection for a stomach disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

3.  The schedular criteria for a compensable evaluation for 
the veteran's residuals of a shell fragment wound, left hip, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 
7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

When the RO considered the veteran's claim in February 1948, 
the pertinent evidence of record consisted of the veteran's 
service medical records, which showed that the veteran 
developed indigestion while on a flight mission in July 1945.  
He was treated with Belladonna, and it was noted in August 
1945 that the veteran was doing very well on this treatment.  
The veteran's Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement (conducted in September 1945) references the 
veteran's nervous stomach, in Italy, in February 1945.  It 
was noted that the veteran had not been hospitalized at that 
time.  No pertinent abnormalities or residuals pertaining to 
the veteran's stomach were clinically noted.

Subsequent to February 1948, the record was supplemented with 
VA treatment records (dated from February 1978 to April 
1999), VA examinations (conducted in March 1996 and July 
1999), private medical records (dated from September 1996 to 
November 1997), the veteran's testimony at his RO hearing 
(conducted in November 1997), and a lay statement.

The veteran's VA treatment records reflect the veteran's 
ongoing gastrointestinal problems and complaints of stomach 
pain, which were noted within the context of various 
medications taken by the veteran.  It was also noted in a 
January 1999 progress note that the veteran had chronic 
dyspepsia, which was of unclear etiology. These records are 
negative for any clinical discussion relating the veteran's 
stomach problems to his service.

The March 1996 VA stomach examination is silent for any 
reference to the veteran's service medical history, either as 
reported by the veteran or clinically noted.  The veteran's 
main complaint was heartburn, for which he took Tagamet.  He 
had been on this regimen for three or four years.  The 
examiner did not comment on the relationship, if any, between 
the veteran's gastroesophageal reflux and his service.

The private medical records are unrelated to treatment 
received by the veteran for his stomach problems, documenting 
instead treatment received by the veteran for his 
degenerative arthritis.  These records contain no discussion 
as to the onset or etiology of the veteran's stomach 
problems.

At his November 1997 RO hearing, the veteran testified that 
he began battling his stomach problems in service.  
(Transcript (T.) at 5).  The veteran also testified that he 
saw a military doctor for his stomach before he got out of 
the service.  (T. at 5-6).  He had been diagnosed with a 
nervous stomach at that time and given a little pill to take.  
(T. at 6).  When asked when he first saw a doctor for his 
stomach after service, the veteran indicated that it had been 
between 1945 and 1947.  Id.

The veteran submitted a lay statement signed by an associate, 
in which the associate attested to the accuracy of the 
veteran's assertions that he had experienced chronic stomach 
problems since 1944, for which he had taken, and still took, 
medication.

The July 1999 VA examination is unrelated to the veteran's 
stomach problems and is negative for any pertinent service 
and post-service medical history as to the veteran's stomach.


III.  Analysis

In February 1948, the RO denied the veteran's claim for 
service connection for a stomach disorder, stating that while 
the veteran had been treated in service for an acute stomach 
disorder, there was no evidence of any permanent residuals.  
Subsequent to February 1948, the RO received and considered 
VA treatment records, private medical records, VA examination 
reports, the veteran's testimony at his RO hearing, and a lay 
statement.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the VA treatment records are new to the 
evidence of record in that they were not before the RO in 
February 1948, but they are not material.  For evidence to be 
considered sufficient to reopen a prior denial, it must be 
both new and material.  See 38 C.F.R. § 3.156(a).  Here, 
these records document treatment received by the veteran for 
his stomach problems and reflect a clinical diagnosis of 
dyspepsia, but they do not offer any clinical opinion or 
discussion relating the veteran's stomach problems to his 
service.  Indeed, these records are silent as to the 
veteran's pertinent service medical history.  Further, it was 
indicated in a January 1999 progress note that the veteran's 
chronic dyspepsia was of unclear etiology.  As such, these 
records do not bear directly and substantially upon the 
specific matter for consideration, i.e. entitlement to 
service connection.  Id.

The private medical records are also new to the record but 
are not material in this instance.  They are unrelated to any 
treatment received by the veteran as to his stomach and offer 
no opinion relating the veteran's stomach problems to his 
service.  Accordingly, these records, too, do not bear 
directly and substantially upon the specific matter for 
consideration.  Id.

The VA examination reports are also new to the record but not 
material.  Rather, the March 1996 VA examination is silent 
for any reference to the veteran's service medical history 
(either as reported by the veteran or noted by the examiner) 
and instead reflects the veteran's reports that he had been 
on a regimen of Tagamet for the past three to four years.  
The examiner did not comment as to the onset or etiology of 
the veteran's gastroesophageal reflux.  Also, the July 1999 
VA examination report is unrelated in any manner to the 
veteran's stomach problems and offers no opinion relating 
these problems to the veteran's service.  Therefore, this 
evidence is not so significant that it must be considered, 
either by itself or in connection with evidence previously 
considered, in order to fairly decide the merits of the 
claim, entitlement to service connection for a stomach 
disorder.  Id.

The veteran's testimony and the lay statement submitted by 
the veteran are cumulative and redundant in effect, as they 
merely reiterate the veteran's earlier contentions that he 
had stomach problems in service, and his post-service stomach 
problems are related to his service.  These contentions were 
considered and rejected by the RO in February 1948.  New and 
material evidence cannot be cumulative or redundant.  Id.  
Additionally, nothing in the record indicates or suggests 
that either the veteran or his associate is competent to 
render opinions as to causation or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's July 1996 rating 
decision, the statement of the case (dated in September 
1997), and the supplemental statements of the case (dated in 
July 1998, February 1999, and August 1999) the Board finds 
that the veteran has been adequately informed of the evidence 
required in this case and afforded an opportunity to respond.  
Specifically, the veteran was informed that new and material 
evidence was necessary, which showed that the veteran's post-
service stomach problems were related to his service, 
including the nervous stomach experienced in service.

In reaching this determination, denying new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a stomach disorder, the 
Board acknowledges that the veteran received a Purple Heart 
and a Distinguished Flying Cross.  However, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not applicable in this 
instance.  38 U.S.C.A. § 1154(b) provides significant benefit 
for a combat veteran in that it relaxes the evidentiary 
requirements regarding service incurrence or aggravation, but 
it does not constitute a substitute for evidence of current 
disability and causal nexus.  See Kessel v. West, 13 Vet. 
App. 9 (1999).  In this respect, the Board reiterates that 
nothing in the record indicates or suggests that the veteran 
is competent to render opinions as to causation or diagnosis.  
See Espiritu v. Derwinski, supra.  Where the determinative 
issue involves medical diagnosis or causation, competent 
medical evidence is required.  See Grottveit v. Brown, supra.

The Board also acknowledges the application of a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bipolar 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


Entitlement to an increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's residuals of a shell fragment wound, left 
hip, are addressed by the schedular criteria applicable to 
the skin.  See 38 C.F.R. Part 4, § 4.118.  Specifically, 
Diagnostic Code 7804 (Scars) provides for a singular 10 
percent evaluation where scars are superficial, tender, and 
painful upon objective demonstration.  Diagnostic Code 7805 
(Scars, other) provides for rating on the limitation of 
function of the part affected.

II.  Factual Background

The veteran's pertinent VA treatment records (dated from 
April 1996 to April 1999) reflect the veteran's reports of 
pain due to arthritis but are silent as to any complaints by 
the veteran as to the scar caused by the shell fragment 
wound.

The March 1996 VA hips examination is silent for any 
complaints by the veteran pertaining to his scar.  
Objectively, it was noted that the veteran had a three-
centimeter scar over the left posterior superior iliac crest, 
which was nontender to palpation.

At his November 1997 RO hearing, the veteran testified that 
he had no problems with his scar.  (T. at 1).  It was neither 
tender nor painful.  Id.

The July 1999 VA examination reflects the veteran's reports 
that the scar itself, where the shrapnel entered, is 
asymptomatic in terms of pain, erythema, or any kind of 
drainage.  The examiner commented that he could not detect 
any significant muscle or soft tissue loss or injury in the 
area of the shrapnel wound itself.  It was actually 
asymptomatic.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 
noncompensable evaluation is warranted in this instance.  The 
veteran's appeal as to this issue is denied.

Initially, the Board notes in its consideration of the 
appropriate evaluation for the veteran's residuals of a shell 
fragment wound, left hip, that the pertinent evidence of 
record is negative for any muscle injury.  Indeed, the Board 
notes that upon VA examination in July 1999 (the most current 
clinical evidence of record), the examiner stated that he 
could not detect any significant muscle or soft tissue loss 
or injury in the area of the shrapnel wound itself.  
Accordingly, then, given the absence of any clinical evidence 
of muscle injury, application of the schedular criteria 
addressing muscle injuries is not supported in this instance.  
See 38 C.F.R. Part 4, § 4.73 (1999).

Additionally, as to its consideration of the appropriate 
evaluation for the veteran's residuals of a shell fragment 
wound, left hip, the Board reiterates that while the veteran 
reported pain due to arthritis, which he attributed to his 
shell fragment wound and which could possibly be considered 
in this evaluation, the RO has granted service connection for 
traumatic arthritis of the lumbar spine and right and left 
hips and has assigned 10 percent evaluations for each.  In 
practical effect, then, the RO has considered the veteran's 
reports of pain due to arthritis in evaluation of his 
residuals of a shell fragment wound, left hip, and the 
veteran did not express his disagreement with these assigned 
disability ratings.  As such, the schedular criteria 
applicable to evaluating arthritis are not for consideration 
and application in this instance.  See 38 C.F.R. Part 4, 
§ 4.71a (1999).  

Further, as to consideration and possible application of 
Diagnostic Code 7805, which provides for rating scars on the 
limitation of function of the part affected, the Board finds 
that it, too, is not warranted in this instance.  As just 
noted, separate evaluations have been assigned for the 
veteran's arthritis of the lumbar spine and right and left 
hips, and limitation of motion (function affected) is 
addressed within this schedular context.  Id.  Also, the 
record shows that the veteran's scar is asymptomatic.

In light of the above, therefore, only Diagnostic Code 7804 
is for consideration and application in this instance.  As 
discussed above, it provides for a singular 10 percent 
evaluation where a scar is tender and painful upon objective 
demonstration.  In this respect, the Board finds that there 
is no evidence at all that the veteran's scar itself is 
tender or painful.  Indeed, the veteran testified at his RO 
hearing that he had no problems with it and that it was 
neither tender nor painful.  Further, the March 1996 VA 
examination objectively found the veteran's scar to be 
nontender to palpation, and upon VA examination July 1999, 
the veteran's scar was noted to be asymptomatic.

Given the absence of both the veteran's subjective complaints 
of a tender or painful scar and objective evidence of 
tenderness and painfulness, the Board cannot but find that 
the veteran's disability picture (as to the scar as a 
residual of a shell fragment wound, left hip) more nearly 
approximates a noncompensable evaluation than a 10 percent 
evaluation, as provided for under Diagnostic Code 7804.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the September 1997 statement of the case and in the 
supplemental statements of the case (dated in July 1998, 
February 1999, and August 1999), as he was provided with the 
applicable schedular criteria and informed of the reasons and 
bases for the RO's determination.


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a 
stomach disorder.

A compensable evaluation for the veteran's residuals of a 
shell fragment wound, left hip, is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

